


Exhibit 10.14

QUICKLOGIC CORPORATION

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into effective as of                            , 200   (the “Effective Date”),
by and between [CEO] (the “Employee”) and QuickLogic Corporation, a Delaware
corporation (the “Company”).  Certain capitalized terms used in this Agreement
are defined in Section 1 below.

 

R E C I T A L S

 

A.         It is expected that the Company from time to time will consider the
possibility of a Change of Control.  The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the Employee
and can cause the Employee to consider alternative employment opportunities.

 

B.          The Board believes that it is in the best interests of the Company
and its stockholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its stockholders.

 

C.          In order to provide the Employee with enhanced financial security
and sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Employee with certain severance benefits upon the Employee’s
termination of employment following a Change of Control.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:

 


1.          DEFINITION OF TERMS.  THE FOLLOWING TERMS REFERRED TO IN THIS
AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)         CAUSE.  “CAUSE” SHALL MEAN (I) ANY ACT OF PERSONAL DISHONESTY TAKEN
BY THE EMPLOYEE IN CONNECTION WITH HIS RESPONSIBILITIES AS AN EMPLOYEE WHICH IS
INTENDED TO RESULT IN SUBSTANTIAL PERSONAL ENRICHMENT OF THE EMPLOYEE,
(II) EMPLOYEE’S CONVICTION OF A FELONY WHICH THE BOARD REASONABLY BELIEVES HAS
HAD OR WILL HAVE A MATERIAL DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION OR
BUSINESS, (III) A WILLFUL ACT BY THE EMPLOYEE WHICH CONSTITUTES MISCONDUCT AND
IS INJURIOUS TO THE COMPANY, OR (IV) CONTINUED WILLFUL VIOLATIONS BY THE
EMPLOYEE OF THE EMPLOYEE’S OBLIGATIONS TO THE COMPANY AFTER THERE HAS BEEN
DELIVERED TO THE EMPLOYEE A WRITTEN DEMAND FOR PERFORMANCE FROM THE COMPANY
WHICH DESCRIBES THE BASIS FOR THE COMPANY’S BELIEF THAT THE EMPLOYEE HAS NOT
SUBSTANTIALLY PERFORMED HIS DUTIES, AND A PERIOD OF THIRTY (30) DAYS FOLLOWING
THE DATE OF DELIVERY OF SUCH WRITTEN DEMAND FOR THE EMPLOYEE TO CURE SUCH
VIOLATIONS.

 

 

--------------------------------------------------------------------------------


 


(B)        CHANGE OF CONTROL.  “CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS:


 


(I)          THE APPROVAL BY STOCKHOLDERS OF THE COMPANY OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION;


 


(II)         THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A PLAN OF
COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION
BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


 


(III)        ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMING THE “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES
OF THE COMPANY REPRESENTING 50% OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY
THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


 


(IV)       A CHANGE IN THE COMPOSITION OF THE BOARD, AS A RESULT OF WHICH FEWER
THAN A MAJORITY OF THE DIRECTORS ARE INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS”
SHALL MEAN DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE COMPANY AS OF THE DATE
HEREOF, OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE
AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE DIRECTORS WHOSE ELECTION OR
NOMINATION WAS NOT IN CONNECTION WITH ANY TRANSACTIONS DESCRIBED IN
SUBSECTIONS (I), (II), OR (III) OR IN CONNECTION WITH AN ACTUAL OR THREATENED
PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS OF THE COMPANY.


 


(C)         INVOLUNTARY TERMINATION.  “INVOLUNTARY TERMINATION” SHALL MEAN
(I) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A SIGNIFICANT REDUCTION OF
THE EMPLOYEE’S DUTIES, POSITION OR RESPONSIBILITIES RELATIVE TO THE EMPLOYEE’S
DUTIES, POSITION OR RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR TO SUCH
REDUCTION, OR THE REMOVAL OF THE EMPLOYEE FROM SUCH POSITION, DUTIES AND
RESPONSIBILITIES, UNLESS THE EMPLOYEE IS PROVIDED WITH COMPARABLE DUTIES,
POSITION AND RESPONSIBILITIES; (II) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN
CONSENT, A SUBSTANTIAL REDUCTION, WITHOUT GOOD BUSINESS REASONS, OF THE
FACILITIES AND PERQUISITES (INCLUDING OFFICE SPACE AND LOCATION) AVAILABLE TO
THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH REDUCTION; (III) WITHOUT THE EMPLOYEE’S
EXPRESS WRITTEN CONSENT, A REDUCTION BY THE COMPANY OF THE EMPLOYEE’S BASE OR
TARGET INCENTIVE CASH COMPENSATION AS IN EFFECT IMMEDIATELY PRIOR TO SUCH
REDUCTION; (IV) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A MATERIAL
REDUCTION BY THE COMPANY IN THE KIND OR LEVEL OF EMPLOYEE BENEFITS TO WHICH THE
EMPLOYEE IS ENTITLED IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE RESULT THAT
THE EMPLOYEE’S OVERALL BENEFITS PACKAGE IS SIGNIFICANTLY REDUCED; (V) WITHOUT
THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, THE RELOCATION OF THE EMPLOYEE TO A
FACILITY OR A LOCATION MORE THAN FIFTY (50) MILES FROM HIS CURRENT LOCATION;
(VI) ANY PURPORTED TERMINATION OF THE EMPLOYEE BY THE COMPANY WHICH IS NOT
EFFECTED FOR CAUSE OR FOR WHICH THE GROUNDS RELIED UPON ARE NOT VALID; OR
(VII) THE FAILURE OF THE COMPANY TO OBTAIN THE ASSUMPTION OF THIS AGREEMENT BY
ANY SUCCESSORS CONTEMPLATED IN SECTION 6 BELOW ; PROVIDED, HOWEVER, THAT SUCH
EVENTS SHALL NOT CONSTITUTE GROUNDS FOR AN INVOLUNTARY TERMINATION

 

2

--------------------------------------------------------------------------------


 


UNLESS THE EMPLOYEE HAS PROVIDED NOTICE TO THE COMPANY OF THE EXISTENCE OF THE
ONE OR MORE OF THE ABOVE CONDITIONS WITHIN 90 DAYS OF ITS INITIAL EXISTENCE AND
THE COMPANY HAS BEEN PROVIDED AT LEAST 30 DAYS TO REMEDY THE CONDITION.


 


(D)        SEVERANCE BENEFITS PERIOD.  “SEVERANCE BENEFITS PERIOD” SHALL MEAN A
PERIOD OF TWENTY-FOUR (24) MONTHS FOLLOWING THE TERMINATION DATE.


 


(E)         TERMINATION DATE.  “TERMINATION DATE” SHALL MEAN THE EFFECTIVE DATE
OF ANY NOTICE OF TERMINATION DELIVERED BY ONE PARTY TO THE OTHER HEREUNDER (SO
LONG AS SUCH DATE COINCIDES WITH OR IS SUBSEQUENT TO THE DELIVERY DATE OF SUCH
NOTICE).


 


2.          TERM OF AGREEMENT.  THIS AGREEMENT SHALL TERMINATE UPON THE DATE
THAT ALL OBLIGATIONS OF THE PARTIES HERETO UNDER THIS AGREEMENT HAVE BEEN
SATISFIED OR, IF EARLIER, ON THE DATE, PRIOR TO A CHANGE OF CONTROL, EMPLOYEE IS
NO LONGER EMPLOYED BY THE COMPANY.


 


3.          AT-WILL EMPLOYMENT.  THE COMPANY AND THE EMPLOYEE ACKNOWLEDGE THAT
THE EMPLOYEE’S EMPLOYMENT IS AND SHALL CONTINUE TO BE AT-WILL, AS DEFINED UNDER
APPLICABLE LAW.  IF THE EMPLOYEE’S EMPLOYMENT TERMINATES FOR ANY REASON, THE
EMPLOYEE SHALL NOT BE ENTITLED TO ANY PAYMENTS, BENEFITS, DAMAGES, AWARDS OR
COMPENSATION OTHER THAN AS PROVIDED BY THIS AGREEMENT, OR AS MAY OTHERWISE BE
ESTABLISHED UNDER THE COMPANY’S THEN EXISTING EMPLOYEE BENEFIT PLANS OR POLICIES
AT THE TIME OF TERMINATION.


 


4.          SEVERANCE BENEFITS.


 


(A)         TERMINATION FOLLOWING A CHANGE OF CONTROL.  IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF AN INVOLUNTARY TERMINATION
AT ANY TIME THREE (3) MONTHS PRIOR TO, OR TWELVE (12) MONTHS AFTER, A CHANGE OF
CONTROL, EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS PROVIDED
THAT EMPLOYEE ENTERS INTO AND DOES NOT REVOKE A GENERAL RELEASE OF CLAIMS WITH
THE COMPANY IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A WITHIN TWO
AND ONE-HALF MONTHS FROM THE DATE OF SUCH TERMINATION OF EMPLOYMENT:


 


(I)          EMPLOYEE’S BASE SALARY FOR THE SEVERANCE BENEFITS PERIOD AS IN
EFFECT AS OF THE DATE OF SUCH TERMINATION (OR IF GREATER, AS IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL), LESS APPLICABLE WITHHOLDING,
PAYABLE IN A LUMP SUM WITHIN THIRTY (30) DAYS OF THE INVOLUNTARY TERMINATION;


 


(II)         EMPLOYEE’S INCENTIVE CASH COMPENSATION COMPUTED AT 100% OF TARGET
FOR THE SEVERANCE BENEFITS PERIOD AS IN EFFECT AS OF THE DATE OF SUCH
TERMINATION (OR IF GREATER, AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF
CONTROL), LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM WITHIN THIRTY (30)
DAYS OF THE INVOLUNTARY TERMINATION;


 


(III)        ONE HUNDRED PERCENT (100%) OF ANY INCENTIVE CASH COMPENSATION OR
BONUS DECLARED PRIOR TO THE DATE OF ANY SUCH TERMINATION FOR THE EMPLOYEE BUT
NOT YET PAID, IF ANY;


 


(IV)       ALL STOCK OPTIONS, RESTRICTED STOCK UNITS, RESTRICTED STOCK AND OTHER
EQUITY COMPENSATION AWARDS GRANTED BY THE COMPANY TO THE EMPLOYEE PRIOR TO THE
CHANGE OF CONTROL SHALL BECOME FULLY VESTED AND EXERCISABLE AS OF THE DATE OF
THE TERMINATION AND, WITH RESPECT

 

3

--------------------------------------------------------------------------------



 


TO STOCK OPTIONS, WILL REMAIN EXERCISABLE FOR THE LESSER OF THREE (3) MONTHS
FOLLOWING THE TERMINATION DATE OR THE ORIGINAL FULL STOCK OPTION TERM,
NOTWITHSTANDING ANY SHORTER PERIOD STATED IN THE STOCK OPTION AGREEMENTS AND;


 


(V)        IF EMPLOYEE ELECTS TO CONTINUE HIS BENEFITS UNDER THE COMPANY’S GROUP
HEALTH, DENTAL, AND/OR VISION PLANS THROUGH COBRA, THE COMPANY SHALL REIMBURSE
THE COST OF COBRA CONTINUATION COVERAGE FOR EMPLOYEE (AND, WHERE APPLICABLE,
EMPLOYEE’S DEPENDENTS) OVER THE SEVERANCE BENEFIT PERIOD (THE “COBRA
CONTINUATION PAYMENTS”).  EMPLOYEE WILL CONTINUE TO PAY THE SAME PORTION OF THE
COST OF SUCH BENEFITS AS HE CURRENTLY PAYS AS OF THE LAST DAY OF HIS EMPLOYMENT
WITH THE COMPANY, OR, IF LESSER, THE SAME PORTION OF THE COST OF SUCH BENEFITS
AS HE PAID IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL.  THE COBRA CONTINUATION
PAYMENTS WILL CEASE, AND THE COMPANY WILL HAVE NO FURTHER OBLIGATIONS WITH
RESPECT TO THE PAYMENT OF ANY PREMIUMS FOR CONTINUATION COVERAGE TO EMPLOYEE, AS
OF THE EARLIER OF (A) THE CONCLUSION OF THE SEVERANCE BENEFIT PERIOD; OR (B) THE
CESSATION OF EMPLOYEE’S COBRA ELIGIBILITY.


 


(B)        TERMINATION APART FROM A CHANGE OF CONTROL.  IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES OTHER THAN AS A RESULT OF AN INVOLUNTARY
TERMINATION AT ANY TIME THREE (3) MONTHS PRIOR OR TWELVE (12) MONTHS FOLLOWING A
CHANGE OF CONTROL, THEN THE EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE
OR OTHER BENEFITS HEREUNDER, BUT MAY BE ELIGIBLE FOR THOSE BENEFITS (IF ANY) AS
MAY THEN BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS
PLANS AND POLICIES AT THE TIME OF SUCH TERMINATION.


 


(C)         ACCRUED WAGES AND VACATION; EXPENSES.  WITHOUT REGARD TO THE REASON
FOR, OR THE TIMING OF, EMPLOYEE’S TERMINATION OF EMPLOYMENT:  (I) THE COMPANY
SHALL PAY THE EMPLOYEE ANY UNPAID BASE SALARY AND INCENTIVE CASH COMPENSATION
DUE FOR PERIODS PRIOR TO THE TERMINATION DATE; (II) THE COMPANY SHALL PAY THE
EMPLOYEE ALL OF THE EMPLOYEE’S ACCRUED AND UNUSED VACATION THROUGH THE
TERMINATION DATE; AND (III) FOLLOWING SUBMISSION OF PROPER EXPENSE REPORTS BY
THE EMPLOYEE, THE COMPANY SHALL REIMBURSE THE EMPLOYEE FOR ALL EXPENSES
REASONABLY AND NECESSARILY INCURRED BY THE EMPLOYEE IN CONNECTION WITH THE
BUSINESS OF THE COMPANY PRIOR TO THE TERMINATION DATE.  THESE PAYMENTS SHALL BE
MADE PROMPTLY UPON TERMINATION AND WITHIN THE PERIOD OF TIME MANDATED BY LAW.


 


(D)        INTERNAL REVENUE CODE SECTION 409A. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IF THE EMPLOYEE IS A “SPECIFIED EMPLOYEE” UNDER
INTERNAL REVENUE CODE SECTION 409A AND A DELAY IN MAKING ANY PAYMENT OR
PROVIDING ANY BENEFIT UNDER THIS AGREEMENT IS REQUIRED BY CODE SECTION 409A AND
ANY TREASURY REGULATIONS, AND IRS GUIDANCE THEREUNDER, OR NECESSARY IN THE GOOD
FAITH JUDGMENT OF THE COMPANY, TO AVOID THE EMPLOYEE INCURRING ADDITIONAL TAX
UNDER SECTION 409A, SUCH PAYMENTS OR BENEFITS SHALL NOT BE PAID OR PROVIDED
UNTIL THE END OF SIX (6) MONTHS FOLLOWING THE DATE OF THE EMPLOYEE’S SEPARATION
FROM SERVICE IN ACCORDANCE WITH CODE SECTION 409A.

 


5.          LIMITATION ON PAYMENTS.  IN THE EVENT THAT THE SEVERANCE AND OTHER
BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE TO THE EMPLOYEE
(I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE
CODE, AND (II) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE (THE “EXCISE TAX”), THEN EMPLOYEE’S BENEFITS UNDER THIS AGREEMENT SHALL BE
EITHER DELIVERED IN FULL, OR DELIVERED AS TO SUCH LESSER EXTENT WHICH WOULD
RESULT IN NO PORTION OF SUCH BENEFITS BEING SUBJECT TO THE EXCISE TAX, WHICHEVER
OF THE FOREGOING AMOUNTS, TAKING INTO

 

4

--------------------------------------------------------------------------------



 


ACCOUNT THE APPLICABLE FEDERAL, STATE AND LOCAL INCOME TAXES AND THE EXCISE TAX,
RESULTS IN THE RECEIPT BY EMPLOYEE ON AN AFTER-TAX BASIS, OF THE GREATEST AMOUNT
OF BENEFITS, NOTWITHSTANDING THAT ALL OR SOME PORTION OF SUCH BENEFITS MAY BE
TAXABLE UNDER SECTION 4999 OF THE CODE.


 

Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by a “Big
Four” national accounting firm selected by the Company (the “Accountants”),
whose determination shall be conclusive and binding upon the Employee and the
Company for all purposes.  For purposes of making the calculations required by
this Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 


6.          SUCCESSORS.


 


(A)         COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY (WHETHER DIRECT
OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER, CONSOLIDATION, LIQUIDATION
OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR
ASSETS SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT AND AGREE
EXPRESSLY TO PERFORM THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME
MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH
OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS
AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S
BUSINESS AND/OR ASSETS WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT
DESCRIBED IN THIS SUBSECTION (A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS
AGREEMENT BY OPERATION OF LAW.


 


(B)        EMPLOYEE’S SUCCESSORS.  WITHOUT THE WRITTEN CONSENT OF THE COMPANY,
EMPLOYEE SHALL NOT ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHT OR OBLIGATION
UNDER THIS AGREEMENT TO ANY OTHER PERSON OR ENTITY.  NOTWITHSTANDING THE
FOREGOING, THE TERMS OF THIS AGREEMENT AND ALL RIGHTS OF EMPLOYEE HEREUNDER
SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, EMPLOYEE’S PERSONAL OR
LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.


 


7.          NOTICES.


 


(A)         GENERAL.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
PERSONALLY DELIVERED OR WHEN MAILED BY U.S. REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED AND POSTAGE PREPAID.  IN THE CASE OF THE EMPLOYEE, MAILED
NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME ADDRESS WHICH HE MOST RECENTLY
COMMUNICATED TO THE COMPANY IN WRITING.  IN THE CASE OF THE COMPANY, MAILED
NOTICES SHALL BE ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES SHALL
BE DIRECTED TO THE ATTENTION OF ITS SECRETARY.


 


(B)        NOTICE OF TERMINATION.  ANY TERMINATION OR RESIGNATION OF THE
EMPLOYEE SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY
HERETO GIVEN IN ACCORDANCE WITH THIS

 

5

--------------------------------------------------------------------------------



 


SECTION.  SUCH NOTICE SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS
AGREEMENT RELIED UPON, SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION UNDER THE PROVISION SO
INDICATED, AND SHALL SPECIFY THE TERMINATION DATE (WHICH SHALL BE NOT MORE THAN
30 DAYS AFTER THE GIVING OF SUCH NOTICE).  THE FAILURE BY THE EMPLOYEE TO
INCLUDE IN THE NOTICE ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF
INVOLUNTARY TERMINATION SHALL NOT WAIVE ANY RIGHT OF THE EMPLOYEE HEREUNDER OR
PRECLUDE THE EMPLOYEE FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS
RIGHTS HEREUNDER.


 


8.          ARBITRATION.


 


(A)         ANY DISPUTE OR CONTROVERSY ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH, OR TERMINATION THEREOF, SHALL BE SETTLED BY BINDING
ARBITRATION TO BE HELD IN SANTA CLARA COUNTY, CALIFORNIA, IN ACCORDANCE WITH THE
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE
AMERICAN ARBITRATION ASSOCIATION (THE “RULES”).  THE ARBITRATOR MAY GRANT
INJUNCTIONS OR OTHER RELIEF IN SUCH DISPUTE OR CONTROVERSY.  THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE
ARBITRATION.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT
HAVING JURISDICTION.


 


(B)        THE ARBITRATOR(S) SHALL APPLY CALIFORNIA LAW TO THE MERITS OF ANY
DISPUTE OR CLAIM, WITHOUT REFERENCE TO CONFLICTS OF LAW RULES.  THE ARBITRATION
PROCEEDINGS SHALL BE GOVERNED BY FEDERAL ARBITRATION LAW AND BY THE RULES,
WITHOUT REFERENCE TO STATE ARBITRATION LAW.  EMPLOYEE HEREBY CONSENTS TO THE
PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN CALIFORNIA FOR
ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS AGREEMENT OR RELATING
TO ANY ARBITRATION IN WHICH THE PARTIES ARE PARTICIPANTS.


 


(C)         EMPLOYEE UNDERSTANDS THAT NOTHING IN THIS SECTION MODIFIES
EMPLOYEE’S AT-WILL EMPLOYMENT STATUS.  EITHER EMPLOYEE OR THE COMPANY CAN
TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


 


(D)        EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION.  EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:


 


(I)          ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL

 

6

--------------------------------------------------------------------------------



 


INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.


 


(II)         ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, ET
SEQ;


 


(III)        ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.


 


9.          MISCELLANEOUS PROVISIONS.


 


(A)         NO DUTY TO MITIGATE.  THE EMPLOYEE SHALL NOT BE REQUIRED TO MITIGATE
THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR SHALL ANY SUCH
PAYMENT BE REDUCED BY ANY EARNINGS THAT THE EMPLOYEE MAY RECEIVE FROM ANY OTHER
SOURCE.


 


(B)        WAIVER.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY THE EMPLOYEE AND BY AN AUTHORIZED OFFICER OF THE COMPANY (OTHER
THAN THE EMPLOYEE).  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY
SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME
CONDITION OR PROVISION AT ANOTHER TIME.


 


(C)         INTEGRATION.  THIS AGREEMENT AND ANY OUTSTANDING EQUITY AWARD
AGREEMENTS REFERENCED HEREIN REPRESENT THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREIN AND SUPERSEDE ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT TO THIS
AGREEMENT AND ANY EQUITY AWARD AGREEMENT.


 


(D)        CHOICE OF LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL SUBSTANTIVE
LAWS, BUT NOT THE CONFLICTS OF LAW RULES, OF THE STATE OF CALIFORNIA.


 


(E)         SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OR PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(F)         EMPLOYMENT TAXES.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT
SHALL BE SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT TAXES.


 


(G)        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE
ONE AND THE SAME INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

QUICKLOGIC CORPORATION

 

 

 

By: 

 

 

 

 

Title: 

 

 

 

EMPLOYEE:

 

 

[CEO]

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (“Agreement”) is made by and between
QuickLogic Corporation (the “Company”), and [EMPLOYEE] (“Employee”).

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, the Company and Employee have entered into a Change of Control
Severance Agreement (the “Severance Agreement”);

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as “the Parties”) hereby agree as
follows:

 


1.          TERMINATION.  EMPLOYEE’S EMPLOYMENT FROM THE COMPANY TERMINATED ON
                                        .

 


2.          CONSIDERATION.  THE COMPANY AGREES TO PAY EMPLOYEE THE SEVERANCE
BENEFITS SET FORTH IN SECTION 4 OF THE SEVERANCE AGREEMENT UNDER THE TERMS AND
CONDITIONS OF THE SEVERANCE AGREEMENT.

 


3.          CONFIDENTIAL INFORMATION.  EMPLOYEE SHALL CONTINUE TO MAINTAIN THE
CONFIDENTIALITY OF ALL CONFIDENTIAL AND PROPRIETARY INFORMATION OF THE COMPANY
AND SHALL CONTINUE TO COMPLY WITH THE TERMS AND CONDITIONS OF THE
CONFIDENTIALITY AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY.  EMPLOYEE SHALL
RETURN ALL COMPANY PROPERTY AND CONFIDENTIAL AND PROPRIETARY INFORMATION IN HIS
POSSESSION TO THE COMPANY ON THE EFFECTIVE DATE OF THIS AGREEMENT.

 


4.          PAYMENT OF SALARY.  EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT THE
COMPANY HAS PAID ALL SALARY, WAGES, BONUSES, ACCRUED VACATION, COMMISSIONS AND
ANY AND ALL OTHER BENEFITS DUE TO EMPLOYEE.

 


5.          RELEASE OF CLAIMS.  EMPLOYEE AGREES THAT THE FOREGOING CONSIDERATION
REPRESENTS SETTLEMENT IN FULL OF ALL OUTSTANDING OBLIGATIONS OWED TO EMPLOYEE BY
THE COMPANY.  EMPLOYEE, ON BEHALF OF HIMSELF AND HIS RESPECTIVE HEIRS, FAMILY
MEMBERS, EXECUTORS AND ASSIGNS, HEREBY FULLY AND FOREVER RELEASES THE COMPANY
AND ITS PAST, PRESENT AND FUTURE OFFICERS, AGENTS, DIRECTORS, EMPLOYEES,
INVESTORS, SHAREHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES,
PARENTS, PREDECESSOR AND SUCCESSOR CORPORATIONS, AND ASSIGNS, FROM, AND AGREES
NOT TO SUE OR OTHERWISE INSTITUTE OR CAUSE TO BE INSTITUTED ANY LEGAL OR
ADMINISTRATIVE PROCEEDINGS CONCERNING ANY CLAIM, DUTY, OBLIGATION OR CAUSE OF
ACTION RELATING TO ANY MATTERS OF ANY KIND, WHETHER PRESENTLY KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, THAT HE MAY POSSESS ARISING FROM ANY OMISSIONS, ACTS
OR FACTS THAT HAVE OCCURRED UP UNTIL AND INCLUDING THE EFFECTIVE DATE OF THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION,

 


A.          ANY AND ALL CLAIMS RELATING TO OR ARISING FROM EMPLOYEE’S EMPLOYMENT
RELATIONSHIP WITH THE COMPANY AND THE TERMINATION OF THAT RELATIONSHIP;

 

A-1

--------------------------------------------------------------------------------


 


B.          ANY AND ALL CLAIMS RELATING TO, OR ARISING FROM, EMPLOYEE’S RIGHT TO
VEST IN EQUITY AWARDS, RIGHT TO PURCHASE OR ACTUAL PURCHASE OF SHARES OF STOCK
OF THE COMPANY, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS FOR FRAUD,
MISREPRESENTATION, BREACH OF FIDUCIARY DUTY, BREACH OF DUTY UNDER APPLICABLE
STATE CORPORATE LAW, AND SECURITIES FRAUD UNDER ANY STATE OR FEDERAL LAW;

 


C.          ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; TERMINATION
IN VIOLATION OF PUBLIC POLICY; DISCRIMINATION; BREACH OF CONTRACT, BOTH EXPRESS
AND IMPLIED; BREACH OF A COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS
AND IMPLIED; PROMISSORY ESTOPPEL; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; UNFAIR
BUSINESS PRACTICES; DEFAMATION; LIBEL; SLANDER; NEGLIGENCE; PERSONAL INJURY;
ASSAULT; BATTERY; INVASION OF PRIVACY; FALSE IMPRISONMENT; AND CONVERSION;

 


D.          ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND
LABOR CODE SECTION 201, ET SEQ. AND SECTION 970, ET SEQ. AND ALL AMENDMENTS TO
EACH SUCH ACT AS WELL AS THE REGULATIONS ISSUED THEREUNDER;

 


E.          ANY AND ALL CLAIMS FOR VIOLATION OF THE FEDERAL, OR ANY STATE,
CONSTITUTION;

 


F.           ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION;  AND

 


G.          ANY AND ALL CLAIMS FOR ATTORNEYS’ FEES AND COSTS.

 


6.          EMPLOYEE AGREES THAT THE RELEASE SET FORTH IN THIS SECTION SHALL BE
AND REMAIN IN EFFECT IN ALL RESPECTS AS A COMPLETE GENERAL RELEASE AS TO THE
MATTERS RELEASED.  THIS RELEASE DOES NOT EXTEND TO ANY OBLIGATIONS INCURRED
UNDER THIS AGREEMENT.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT ANY BREACH OF THIS
PARAGRAPH SHALL CONSTITUTE A MATERIAL BREACH OF THE AGREEMENT AND IN THE CASE OF
A BREACH BY EMPLOYEE, SHALL ENTITLE THE COMPANY IMMEDIATELY TO RECOVER THE
MONETARY CONSIDERATION DISCUSSED IN PARAGRAPH TWO (2) ABOVE.  EMPLOYEE SHALL
ALSO BE RESPONSIBLE TO THE COMPANY FOR ALL COSTS, ATTORNEYS’ FEES AND ANY AND
ALL DAMAGES INCURRED BY THE COMPANY (A) ENFORCING THE OBLIGATION, INCLUDING THE
BRINGING OF ANY SUIT TO RECOVER THE MONETARY CONSIDERATION, AND (B) DEFENDING
AGAINST A CLAIM OR SUIT BROUGHT OR PURSUED BY EMPLOYEE IN VIOLATION OF THIS
PROVISION.

 


7.          ACKNOWLEDGMENT OF WAIVER OF CLAIMS UNDER ADEA.  EMPLOYEE
ACKNOWLEDGES THAT HE IS WAIVING AND RELEASING ANY RIGHTS HE MAY HAVE UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”) AND THAT THIS WAIVER AND
RELEASE IS KNOWING AND VOLUNTARY.  EMPLOYEE AND THE COMPANY AGREE THAT THIS
WAIVER AND RELEASE DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT MAY ARISE UNDER
THE ADEA AFTER THE EFFECTIVE DATE OF THIS AGREEMENT.  EMPLOYEE ACKNOWLEDGES THAT
THE CONSIDERATION GIVEN FOR THIS WAIVER AND RELEASE AGREEMENT IS IN ADDITION TO
ANYTHING OF VALUE TO WHICH EMPLOYEE WAS ALREADY ENTITLED.  EMPLOYEE FURTHER
ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THIS WRITING THAT (A) HE SHOULD CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT; (B) HE HAS

 

A-2

--------------------------------------------------------------------------------


 

twenty-one (21) days within which to consider this Agreement; (c) he has seven
(7) days following the execution of this Agreement by the parties to revoke the
Agreement; and (d) this Agreement shall not be effective until the revocation
period has expired.  Any revocation should be in writing and delivered to the
Secretary of QuickLogic Corporation at 1277 Orleans Drive, Sunnyvale, CA 94089
by close of business on the seventh day from the date that Employee signs this
Agreement.

 


8.          CIVIL CODE SECTION 1542.  EMPLOYEE REPRESENTS THAT HE IS NOT AWARE
OF ANY CLAIMS AGAINST THE COMPANY OTHER THAN THE CLAIMS THAT ARE RELEASED BY
THIS AGREEMENT.  EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL
AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 


9.          EMPLOYEE, BEING AWARE OF SAID CODE SECTION, AGREES TO EXPRESSLY
WAIVE ANY RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTE OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

 


10.        NO PENDING OR FUTURE LAWSUITS.  EMPLOYEE REPRESENTS THAT HE HAS NO
LAWSUITS, CLAIMS, OR ACTIONS PENDING IN HIS NAME, OR ON BEHALF OF ANY OTHER
PERSON OR ENTITY, AGAINST THE COMPANY OR ANY OTHER PERSON OR ENTITY REFERRED TO
HEREIN.  EMPLOYEE ALSO REPRESENTS THAT HE DOES NOT INTEND TO BRING ANY CLAIMS ON
HIS OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY AGAINST THE COMPANY OR
ANY OTHER PERSON OR ENTITY REFERRED TO HEREIN.

 


11.        APPLICATION FOR EMPLOYMENT.  EMPLOYEE UNDERSTANDS AND AGREES THAT, AS
A CONDITION OF THIS AGREEMENT, HE SHALL NOT BE ENTITLED TO ANY EMPLOYMENT WITH
THE COMPANY, ITS SUBSIDIARIES, OR ANY SUCCESSOR, AND HE HEREBY WAIVES ANY RIGHT,
OR ALLEGED RIGHT, OF EMPLOYMENT OR RE-EMPLOYMENT WITH THE COMPANY.

 


12.        CONFIDENTIALITY.  EMPLOYEE AGREES TO USE HIS BEST EFFORTS TO MAINTAIN
IN CONFIDENCE THE EXISTENCE OF THIS AGREEMENT, THE CONTENTS AND TERMS OF THIS
AGREEMENT, AND THE CONSIDERATION FOR THIS AGREEMENT (HEREINAFTER COLLECTIVELY
REFERRED TO AS “SETTLEMENT INFORMATION”).  EMPLOYEE AGREES TO TAKE EVERY
REASONABLE PRECAUTION TO PREVENT DISCLOSURE OF ANY SETTLEMENT INFORMATION TO
THIRD PARTIES, AND AGREES THAT THERE WILL BE NO PUBLICITY, DIRECTLY OR
INDIRECTLY, CONCERNING ANY SETTLEMENT INFORMATION.  EMPLOYEE AGREES TO TAKE
EVERY PRECAUTION TO DISCLOSE SETTLEMENT INFORMATION ONLY TO THOSE ATTORNEYS,
ACCOUNTANTS, GOVERNMENTAL ENTITIES, AND FAMILY MEMBERS WHO HAVE A REASONABLE
NEED TO KNOW OF SUCH SETTLEMENT INFORMATION.

 


13.        NO COOPERATION.  EMPLOYEE AGREES HE WILL NOT ACT IN ANY MANNER THAT
MIGHT DAMAGE THE BUSINESS OF THE COMPANY.  EMPLOYEE AGREES THAT HE WILL NOT
COUNSEL OR ASSIST ANY ATTORNEYS OR THEIR CLIENTS IN THE PRESENTATION OR
PROSECUTION OF ANY DISPUTES, DIFFERENCES, GRIEVANCES, CLAIMS, CHARGES, OR
COMPLAINTS BY ANY THIRD PARTY AGAINST THE COMPANY AND/OR ANY OFFICER, DIRECTOR,
EMPLOYEE, AGENT, REPRESENTATIVE, SHAREHOLDER OR ATTORNEY OF THE COMPANY, UNLESS
UNDER A SUBPOENA OR OTHER COURT ORDER TO DO SO.

 

A-3

--------------------------------------------------------------------------------


 


14.        NON-DISPARAGEMENT.  EMPLOYEE AGREES TO REFRAIN FROM ANY DEFAMATION,
LIBEL OR SLANDER OF THE COMPANY AND ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, INVESTORS, SHAREHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS,
SUBSIDIARIES, PREDECESSOR AND SUCCESSOR CORPORATIONS, AND ASSIGNS OR TORTIOUS
INTERFERENCE WITH THE CONTRACTS AND RELATIONSHIPS OF THE COMPANY AND ITS
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, INVESTORS, SHAREHOLDERS,
ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES, PREDECESSOR AND SUCCESSOR
CORPORATIONS, AND ASSIGNS.

 


15.        NO ADMISSION OF LIABILITY.  EMPLOYEE UNDERSTANDS AND ACKNOWLEDGES
THAT THIS AGREEMENT CONSTITUTES A COMPROMISE AND SETTLEMENT OF DISPUTED CLAIMS. 
NO ACTION TAKEN BY THE COMPANY, EITHER PREVIOUSLY OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE DEEMED OR CONSTRUED TO BE (A) AN ADMISSION OF THE TRUTH OR
FALSITY OF ANY CLAIMS HERETOFORE MADE OR (B) AN ACKNOWLEDGMENT OR ADMISSION BY
THE COMPANY OF ANY FAULT OR LIABILITY WHATSOEVER TO THE EMPLOYEE OR TO ANY THIRD
PARTY.

 


16.        COSTS.  THE PARTIES SHALL EACH BEAR THEIR OWN COSTS, EXPERT FEES,
ATTORNEYS’ FEES AND OTHER FEES INCURRED IN CONNECTION WITH THIS AGREEMENT.

 


17.        ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT
OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, INCLUDING ANY POTENTIAL CLAIMS OF HARASSMENT, DISCRIMINATION OR
WRONGFUL TERMINATION SHALL BE SUBJECT TO BINDING ARBITRATION, TO THE EXTENT
PERMITTED BY LAW, IN SANTA CLARA COUNTY, CALIFORNIA, BEFORE THE AMERICAN
ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES.  EMPLOYEE AGREES AND HEREBY WAIVES HIS RIGHT TO JURY TRIAL
AS TO MATTERS ARISING OUT OF THE TERMS OF THIS AGREEMENT AND ANY MATTERS HEREIN
RELEASED TO THE EXTENT PERMITTED BY LAW.  THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.

 


18.        AUTHORITY.  EMPLOYEE REPRESENTS AND WARRANTS THAT [HE/SHE] HAS THE
CAPACITY TO ACT ON [HIS/HER] OWN BEHALF AND ON BEHALF OF ALL WHO MIGHT CLAIM
THROUGH [HIM/HER] TO BIND THEM TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 


19.        NO REPRESENTATIONS.  EMPLOYEE REPRESENTS THAT HE HAS HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY READ AND UNDERSTANDS
THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS AGREEMENT.  NEITHER PARTY HAS
RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE OTHER PARTY HERETO
WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT.

 


20.        SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR IS
DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION.

 


21.        ENTIRE AGREEMENT.  THIS AGREEMENT, THE CHANGE OF CONTROL SEVERANCE
AGREEMENT, THE EQUITY AWARD AGREEMENTS AND THE CONFIDENTIALITY AGREEMENT
REPRESENT THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE COMPANY AND
EMPLOYEE CONCERNING EMPLOYEE’S SEPARATION FROM THE COMPANY, AND SUPERSEDE AND
REPLACE ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS CONCERNING EMPLOYEE’S
RELATIONSHIP WITH THE COMPANY AND HIS COMPENSATION BY THE COMPANY.

 

A-4

--------------------------------------------------------------------------------


 


22.        NO ORAL MODIFICATION.  THIS AGREEMENT MAY ONLY BE AMENDED IN WRITING
SIGNED BY EMPLOYEE AND AN APPROVED EXECUTIVE OFFICER OF THE COMPANY.

 


23.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF CALIFORNIA.

 


24.        EFFECTIVE DATE.  THIS AGREEMENT IS EFFECTIVE EIGHT (8) DAYS AFTER IT
HAS BEEN SIGNED BY BOTH PARTIES.

 


25.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, AND
EACH COUNTERPART SHALL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND SHALL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.

 


26.        VOLUNTARY EXECUTION OF AGREEMENT.  THIS AGREEMENT IS EXECUTED
VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE ON THE PART OR BEHALF OF
THE PARTIES HERETO, WITH THE FULL INTENT OF RELEASING ALL CLAIMS.  THE PARTIES
ACKNOWLEDGE THAT:

 


A.          THEY HAVE READ THIS AGREEMENT;

 


B.          THEY HAVE BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION, AND
EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF THEIR OWN CHOICE OR THAT THEY
HAVE VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;

 


C.          THEY UNDERSTAND THE TERMS AND CONSEQUENCES OF THIS AGREEMENT AND OF
THE RELEASES IT CONTAINS; AND

 


D.          THEY ARE FULLY AWARE OF THE LEGAL AND BINDING EFFECT OF THIS
AGREEMENT.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

[THE COMPANY]

 

 

Dated: [DATE]

By: 

 

 

 

 

[EMPLOYEE NAME], an individual

 

 

Dated: [DATE]

 

 

A-5

--------------------------------------------------------------------------------
